DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 claims 1-14 in the reply filed on 7/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,4, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamba et al. (US 2017/0191114) and further in view of Carter et al. (US 2020/0116603).

Regarding claim 1 Kamba et al. discloses a device for isolating cells, microvesicles (MVs), and exosomes from a biological sample comprising a cartridge, which comprises a cartridge, which comprises a first, second, and third filters that are serially connected to each other and independently having a plurality of pores that decrease in diameter and are all between 50nm, i.e. .05 µm, to 500 µm and further notes that said filters may be sized according to the species desired to be filtered but does not disclose the specific pore size of said filters.

Carter discloses a system and method for filtering cells, microvesicles, and exosomes utilizing a plurality of filters wherein cells are filtered utilizing a filter having pore diameters of 0.8 µm ,microvesicles are filtered using a filter having pore diameters of 200-300nm, i.e. 0.2-0.3 µm, and exosomes are filtered utilizing a filter membrane having pore diameters 30-100nm, i.e. 0.03-0.1 µm,0 sized to perform such filtering. (See Carter Abstract and[0128] and [0137])

It would have been obvious to one of ordinary skill in the art at the time of invention to provide filters with pores sized to filter cells, MVs, and exosomes as described by Carter in the device of Kamba because such materials are known to be isolated from one another and represent specific materials desirable for isolation and utilizing appropriately sized filters as required by Kamba.
Furthermore such a modification would have required a mere change in pore size of the filters which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


It is noted that such limitations are directed to materials worked on by the device, i.e. cells, MVs, exosomes, soluble molecules, and portions thereof which do not structurally define elements of the device and are not deemed to further limit the apparatus as the said apparatus is fully capable of handling such materials, i.e. by placing then in contact with the filters. See MPEP 2114 and 2115.


Regarding claim 4 modified Kamba discloses all the claim limitations as set forth above wherein each of the first, second, and third filters filter is a porous membrane.  (See Kamba [0063] wherein the filters are thin flexible sheets of materials and are porous, i.e. they are porous membranes.)


Regarding claim 8 modified Kamba discloses all the claim limitations as set forth above and it is noted that such limitations are directed to materials worked on by the device, i.e. cells, MVs, exosomes, soluble molecules, and portions thereof which do not structurally define elements of the device and are not deemed to further limit the apparatus as the said apparatus is fully capable of handling such materials, i.e. by placing then in contact with the filters. See MPEP 2114 and 2115.

Regarding claim 9 modified Kamba discloses all the claim limitations as set forth above as well as the device wherein each of the first, second, and third filters is made of ceramic, resin, metal, polymer, hollow fiber, or a combination thereof.  (See Kamba [0051] wherein the filters are made of metal.)

Regarding claims 10-14 modified Kamba discloses all the claim limitations as set forth above wherein the metal is selected from the group consisting of -stainless steel, nickel, silver, gold, , iron, copper, platinum, titanium, tungsten.  (See Kamba [0051] wherein the metal mesh is formed from  the above metals)
It is noted that in regards to the ceramic and polymer materials it is noted that the metal option was chosen and the alternative ceramic, hollow fiber, and polymer materials are not positively required.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamba et al. (US 2017/0191114) in view of Carter et al. (US 2020/0116603) as applied to claims above and further in view of Yan (WO 2019/223214).

Regarding claim 7 modified Kamba discloses all the claim limitations as set forth above as well as the device wherein materials are added and collected from the cartridge but does not specifically disclose the use of reservoirs.

Yan et al. discloses  a filtration device further comprising, a first reservoir disposed upstream to the filter for housing the biological sample; and a second reservoir disposed downstream to the filter for collecting a filtrate comprising soluble molecules that are smaller than 0.05 microns in diameter.  (See Yan Fig. 1 wherein reservoirs 11 and 12 are placed upstream and downstream of a filter 20 respectively.
In regards to limitations directed to the filtrate it is noted that such limitations do not structurally define elements of the device and are not deemed to further limit the apparatus as the said apparatus is fully capable of handling such materials, i.e. by moving them through the filters. See MPEP 2114 and 2115.

It would have been obvious to one of ordinary skill in the art at the time of filing to place reservoirs upstream and downstream of a filter as described by Yan in the device of modified Kamba because such reservoirs allow the more automated deliver and collection of materials to a filter as would be desirable in the device of Kanba.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799